USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
JANET PRUTER. ef ai., DOC#
DATE FILED: 2/27/2020
Plaintiffs,
-against- 15 Civ. 1153 (AT)
LOCAL 210, INTERNATIONAL
BROTHERHOOD OF TEAMSTERS, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

By letter dated February 24, 2020, Plaintiffs requested that the Court reopen discovery,
and refer the case to a magistrate judge for a settlement conference. ECF No. 87. It is
ORDERED that by March 2, 2020, Defendant shall file a response to Plaintiffs’ letter stating its
position on those requests.

SO ORDERED.

Dated: February 27, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
